UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K R Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 For the transition period fromto Commission File Number 1-9210 Occidental Petroleum Corporation (Exact name of registrant as specified in its charter) State or other jurisdiction of incorporation or organization Delaware I.R.S. Employer Identification No. 95-4035997 Address of principal executive offices 10889 Wilshire Blvd., Los Angeles, CA Zip Code 90024 Registrant's telephone number, including area code (310) 208-8800 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered 9 1/4% Senior Debentures due 2019 New York Stock Exchange Common Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.R YES£ NO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: (Note: Checking the box will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections). £ YES R NO Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during thepreceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.R YES£ NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period as the registrant was required to submit and post files).R YES£ NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.(See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act). Large Accelerated FilerRAccelerated Filer£ Non-Accelerated Filer£Smaller Reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). £ YESR NO The aggregate market value of the voting common stock held by nonaffiliates of the registrant was approximately $52.73 billion, computed by reference to the closing price on the New York Stock Exchange composite tape of $65.81 per share of Common Stock on June 30, 2009.Shares of Common Stock held by each executive officer and director have been excluded from this computation in that such persons may be deemed to be affiliates.This determination of potential affiliate status is not a conclusive determination for other purposes. At January 31, 2010, there were 811,955,959 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement, filed in connection with its May 7, 2010, Annual Meeting of Stockholders, are incorporated by reference into Part III. TABLE OF CONTENTS Page Part I Items 1 and 2 Business and Properties 3 General 3 Oil and Gas Operations 3 Chemical Operations 4 Midstream, Marketing and Other Operations 5 Capital Expenditures 5 Employees 5 Environmental Regulation 5 Available Information 5 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 7 Item 3 Legal Proceedings 7 Item 4 Submission of Matters to a Vote of Security Holders 7 Executive Officers 7 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6 Selected Financial Data 10 Item 7 and 7A Management’s Discussion and Analysis of Financial Condition and Results of Operations (MD&A) 10 Strategy 10 Oil and Gas Segment 13 Chemical Segment 18 Midstream, Marketing and Other Segment 18 Segment Results of Operations 19 Significant Items Affecting Earnings 21 Taxes 21 Consolidated Results of Operations 22 Consolidated Analysis of Financial Position 23 Liquidity and Capital Resources 23 Off-Balance-Sheet Arrangements 25 Contractual Obligations 25 Lawsuits, Claims, Commitments, Contingencies and Related Matters 25 Environmental Liabilities and Expenditures 26 Foreign Investments 27 Critical Accounting Policies and Estimates 28 Significant Accounting and Disclosure Changes 31 Derivative Activities and Market Risk 31 Safe Harbor Discussion Regarding Outlook and Other Forward-Looking Data 33 Item 8 Financial Statements and Supplementary Data 34 Management's Annual Assessment of and Report on Internal Control Over Financial Reporting 34 Report of Independent Registered Public Accounting Firm on Consolidated Financial Statements 35 Report of Independent Registered Public Accounting Firm on Internal Control Over Financial Reporting 36 Consolidated Statements of Income 37 Consolidated Balance Sheets 38 Consolidated Statements of Stockholders’ Equity 40 Consolidated Statements of Comprehensive Income 40 Consolidated Statements of Cash Flows 41 Notes to Consolidated Financial Statements 42 Quarterly Financial Data (Unaudited) 69 Supplemental Oil and Gas Information (Unaudited) 71 Financial Statement Schedule: Schedule II – Valuation and Qualifying Accounts 84 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 85 Item 9A Controls and Procedures 85 Disclosure Controls and Procedures 85 Part III Item 10 Directors, Executive Officers and Corporate Governance 85 Item 11 Executive Compensation 85 Item 12 Security Ownership of Certain Beneficial Owners and Management 85 Item 13 Certain Relationships and Related Transactions and Director Independence 85 Item 14 Principal Accountant Fees and Services 85 Part IV Item 15 Exhibits and Financial Statement Schedules 86 Part I Items 1 And 2Business and Properties In this report, "Occidental" refers to Occidental Petroleum Corporation, a Delaware corporation (OPC), and/or one or more entities in which it owns a majority voting interest (subsidiaries).Occidental conducts its operations through various oil and gas; chemical; midstream, marketing and other subsidiaries and affiliates.Occidental’s executive offices are located at 10889 Wilshire Boulevard, Los Angeles, California 90024; telephone (310) 208-8800. General Occidental’s principal businesses consist of three segments.The oil and gas segment explores for, develops, produces and markets crude oil, including natural gas liquids (NGLs) and condensate, as well as natural gas.The chemical segment (OxyChem) manufactures and markets basic chemicals, vinyls and other chemicals.The midstream, marketing and other segment (midstream and marketing) gathers, treats, processes, transports, stores, purchases and markets crude oil (including NGLs and condensate), natural gas, carbon dioxide (CO2) and power.It also trades around its assets, including pipelines and storage capacity, and trades commodities and securities.Unless otherwise indicated hereafter, discussion of oil or oil and liquids refers to crude oil, NGLs and condensate. For information regarding Occidental's current developments, segments and geographic areas, see the information in the "Management’s Discussion and Analysis of Financial Condition and Results of Operations" (MD&A) section of this report and Note 16 to the Consolidated Financial Statements. Oil and Gas Operations General Occidental’s domestic oil and gas operations are located in Texas, New Mexico, California, Kansas, Oklahoma, Utah and Colorado.International operations are located in Argentina, Bahrain, Bolivia, Colombia, Libya, Oman, Qatar, the United Arab Emirates (UAE) and Yemen. Proved Reserves and Sales Volumes The table below shows Occidental’s total oil and natural gas proved reserves and sales volumes in 2009, 2008 and 2007.See "MD&A—Oil and Gas Segment," and the information under the caption "Supplemental Oil and Gas Information" for certain details regarding Occidental’s oil and gas proved reserves, the reserves estimation process, sales volumes, production costs and other reserves-related data. Comparative Oil and Gas Proved Reserves and Sales Volumes Oil in millions of barrels; natural gas in billions of cubic feet; barrels of oil equivalent (BOE) in millions of barrels of oil equivalent 2009 2008 2007 Proved Reserves Oil (a) Gas BOE (b) Oil (a) Gas BOE (b) Oil (a) Gas BOE (b) United States 1,606 2,799 2,072 1,547 3,153 2,073 1,707 2,672 2,152 International 760 2,358 1,153 663 1,448 904 517 1,171 712 Total 2,366 5,157 3,225 (c) 2,210 4,601 2,977 (c) 2,224 3,843 2,864 (c) Sales Volumes United States 99 232 137 96 215 132 95 216 131 International 80 106 98 73 92 88 69 45 77 Total 179 338 235 169 307 220 164 261 208 (a) Includes NGLs and condensate. (b) Natural gas volumes have been converted to BOE based on energy content of six thousand cubic feet (Mcf) of gas to one barrel of oil. (c) Stated on a net basis after applicable royalties.Includes proved reserves related to production-sharing contracts (PSCs) and other similar economic arrangements of 1.1 billion BOE in 2009, 825 million BOE (MMBOE) in 2008 and 601 MMBOE in 2007. 3 Competition and Sales and Marketing As a producer of oil and natural gas, Occidental competes with numerous other domestic and foreign private and government producers.Oil and natural gas are commodities that are sensitive to prevailing global and, in certain cases, local conditions of supply and demand and are sold at "spot" or contract prices or through the futures markets to refiners and other market participants.Occidental competes by developing and producing its worldwide oil and gas reserves cost-effectively and acquiring rights to explore and develop in areas with known oil and gas deposits.Occidental also competes by increasing production through enhanced oil recovery projects in mature and underdeveloped fields and making strategic acquisitions. Chemical Operations OxyChem manufactures and markets basic chemicals, vinyls and other chemicals. OxyChem owns and operates manufacturing plants at 22 domestic sites in Alabama, Georgia, Illinois, Kansas, Louisiana, Michigan, New Jersey, New York, Ohio, Pennsylvania and Texas, at two international sites in Canada and Chile and has interests in a Brazilian joint venture.OxyChem produces the following products: Principal Products Major Uses Annual Capacity Basic Chemicals Chlorine Chlorovinyl chain and water treatment 4.0 million tons (a) Caustic Soda Pulp, paper and aluminum production 4.2 million tons (a) Chlorinated organics Silicones, paint stripping, pharmaceuticals and refrigerants 0.9 billion pounds Potassium chemicals Glass, fertilizers, cleaning products and rubber 0.4 million tons Ethylene dichloride (EDC) Raw material for vinyl chloride monomer (VCM) 2.4 billion pounds (a) Vinyls VCM Precursor for polyvinyl chloride (PVC) 6.2 billion pounds PVC Piping, medical, building materials and automotive products 3.7 billion pounds Other Chemicals Chlorinated isocyanurates Swimming pool sanitation and disinfecting products 131 million pounds Resorcinol Tire manufacture, wood adhesives and flame retardant synergist 50 million pounds Sodium silicates Soaps, detergents and paint pigments 0.6 million tons Calcium chloride Ice melting, dust control, road stabilization and oil field services 0.7 million tons (a) Includes gross capacity of a joint venture in Brazil, owned 50 percent by Occidental. 4 Midstream, Marketing and Other Operations The midstream and marketing segment gathers, treats, processes, transports, stores, purchases and markets crude oil (including NGLs and condensate), natural gas,
